Citation Nr: 0016546	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for bilateral 
defective hearing. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from April 1944 to January 
1946.

The appeal arises from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, finding that new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral defective hearing had not been 
submitted.  

The Board notes that in a July 1998 VA Form 9 the veteran 
requested a hearing at the regional officer before a member 
of the Board of Veterans' Appeals (Board).  However, in a 
letter dated April 13, 2000, and sent to the veteran's last 
known address of record, the veteran was afforded notice of a 
scheduled Travel Board hearing at the RO on May 16, 2000.  
There is no indication in the record that the letter was 
returned by the Post Office as undeliverable.  The letter 
informed that if the veteran failed to report for the 
scheduled hearing his request for a hearing would be 
considered withdrawn.  The veteran failed to report for the 
scheduled hearing, and accordingly his request for a Travel 
Board hearing is considered withdrawn.  There is no 
indication in the claims folder that the veteran had 
subsequently requested an additional hearing.  


REMAND

The veteran was first denied service connection for bilateral 
defective hearing by an April 1973 RO decision, which became 
final for lack of timely appeal.  The veteran has since that 
time on several occasions requested reopening of his claim.  
The most recent final denial of that claim was by an RO 
decision in December 1993.  While the veteran's 
representative submitted a March 1994 notice of disagreement 
with that December 1993 decision, the veteran did submit a 
substantive appeal following the RO's issuance of a Statement 
of the Case in April 1994.  The December 1993 RO decision 
denying service connection for bilateral hearing loss 
accordingly became final.  

The veteran once again seeks to reopen his previously finally 
denied claim of entitlement to service connection for 
bilateral defective hearing.  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a) (1999) had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case.  The RO in its most recent 
Supplemental Statement of the Case in December 1997 applied 
the Colvin test for new and material evidence to determine 
that the claim for service connection for bilateral defective 
hearing was not reopened, and hence the RO has not complied 
with the subsequent Hodge decision to reconsider the request 
to reopen under the appropriate standard.  The RO must 
readjudicate the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for bilateral defective hearing, in light of the Hodge 
decision.

Pursuant to Hodge, to determine whether the claims for 
service connection for bilateral defective hearing should be 
reopened, the RO must rely on the language of 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted to reopen the claim.  Thus, new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board notes that in a July 1998 letter, the veteran's 
daughter-in-law suggested that the veteran had never been 
given notice of appellate rights upon notification of the 
prior RO denials of service connection for bilateral 
defective hearing.  However, the Board has reviewed the 
claims folder and found that letters notifying the veteran of 
prior rating decisions denying service connection for 
bilateral defective hearing, including the decision denying 
service connection on an original basis in April 1973, all 
notified the veteran of his appellate rights or had attached 
VA forms which notified the veteran of his appellate rights.
 
The case is therefore REMANDED to the RO for the following 
development:

The RO must readjudicate the request to 
reopen the claim for service connection 
for a bilateral defective hearing 
pursuant to the changes governing those 
determinations, as outlined in Hodge.  If 
service connection is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, the 
additional applicable laws and 
regulations, and the reasons and bases 
for the decisions.  They should be 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




